Citation Nr: 0123281	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for multiple joint 
arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
June 1970 to June 1973, and from August 1977 to September 
1991.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Houston, 
Texas, which denied the veteran's claim of entitlement to 
service connection for hearing loss and arthritis.  The RO 
rating decision granted service connection for degenerative 
disc disease of the lumbosacral spine with right lower 
extremity radiculopathy with recurrent lumbosacral strain, 
evaluated as noncompensable.  

In May 2000 the veteran filed a timely notice of disagreement 
(NOD) as to the denial of service connection for hearing loss 
and multiple joint arthritis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  The RO 
subsequently provided the veteran a statement of the case, in 
which it advised him that he was being granted service 
connection for hearing loss, evaluated as noncompensable, and 
continued its denial of service connection for multiple joint 
arthritis.  The veteran was notified of his appellate rights.  
In March 2001 the veteran perfected his appeal, and the 
remaining issue of service connection for multiple joint 
arthritis was properly certified to the Board.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 
19.30, 20.302 (2000).  

The Board notes that the August 2000 statement of the case, 
which granted service connection for hearing loss, 
represented a full grant of the benefit sought, i.e. service 
connection.  As the veteran did not file a notice of 
disagreement with the effective date or disability evaluation 
assigned to the RO's grant of service connection, that matter 
is not within the Board's jurisdiction at this time and will 
not be discussed further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. § 7105(a), 
(d) a notice of disagreement initiates appellate review in 
the VA administrative adjudication process); see also 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board further notes that, to the extent the May 2000 NOD 
appears to constitute a claim of entitlement to service 
connection for varicose veins, it is referred to the RO for 
appropriate consideration.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (Board is without jurisdiction to consider issues 
not yet adjudicated by the RO).  The Board wishes to make it 
clear that it intimates no conclusion as to the outcome of 
any claim of entitlement to service connection for varicose 
veins.


FINDING OF FACT

The competent medical evidence of record contains no current 
diagnosis of disease or disability of the joints, other than 
service-connected degenerative disc disease, due to any 
incident or event of active military service. 


CONCLUSION OF LAW

The veteran has no current disability of the joints that was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records indicate that the veteran complained 
of and was treated for lower back and joint pain.  He was 
diagnosed with lower back strain.  The veteran's complaints 
of pain continued, and within one year of discharge he was 
diagnosed with sacroiliac joint arthritis.  X-rays revealed 
asymmetric increased scoliosis and irregularity of the right 
compared to the left sacroiliac joint, consistent with 
osteoarthritis.  

In December 1999 the veteran presented for a VA examination, 
at which time he continued to complain of radiating lower 
back pain.  It was noted that diagnoses since service 
included sacroiliac joint dysfunction, nerve root 
impingement, and musculoskeletal low back pain.  

Physical examination revealed the spine to be midline and 
without pelvic obliquity, although there was a loss of the 
normal lumbar lordosis.  The veteran was nontender to 
palpation at the midline spinous process or interspinous 
spaces and at the sacroiliac joint or sciatic notches 
bilaterally.  There was no paravertebral muscle spasm or 
tenderness to palpation of the paravertebral musculature.  

The veteran had active range of motion on forward flexion 
from 0 to 100 degrees, and from 0 to 20 degrees on extension.  
His range of motion on lateral bending was from 0 to 20 
degrees bilaterally and was 0 to 35 degrees on rotation 
bilaterally.  It was specifically noted that all range of 
motion was accomplished without difficulty or complaint of 
pain.  Straight leg raising, Goldthwait, Patrick, pelvic 
rock, and Hoover tests were all conducted and all results 
were negative.  The veteran's lower extremity active range of 
motion was essentially intact throughout, and the motor 
strength in his lower extremities was 5/5.  X-rays of the 
lumbosacral spine revealed a scoliosis and rotation of the 
lumbosacral spine with degenerative disc changes noted 
primarily at L4-5 and L5-S1.  

The veteran was diagnosed with mild degenerative disc disease 
of the lumbosacral spine with right lower extremity 
radiculopathy.  He was also diagnosed with recurrent 
lumbosacral strain secondary to the primary diagnosis of 
degenerative disc disease.  


Analysis

I.  Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The Board notes 
that the present matter has not been subject to the well-
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.

Other pertinent salient features of the VCAA are paraphrased 
below, and impose the following obligations upon the 
Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102.

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to the claim.  38 U.S.C.A. § 
5103A(b)(2).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

(8) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim, 
as the Secretary considers appropriate.  38 U.S.C.A. 
§ 5103A(g).

(9) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  The RO, in the statement of the case and 
supplemental statement of the case, issued in August 2000 and 
May 2001, respectively, has set forth the law and facts in a 
fashion that clearly and adequately informed the veteran of 
the evidence needed to substantiate his claim.  Neither the 
veteran nor his representative has identified any additional 
evidence, needed to adjudicate this claim, which has not 
already been associated with the claims file.  

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claim, under both former law and the new VCAA.  38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  
.

II.  Facts and Legal Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  In the present case, 
the veteran complained of and was treated for complaints of 
lower back pain while in service.  Within one year of 
discharge, his lower back disability was diagnosed as 
sacroiliac joint arthritis.  

X-ray evidence within one year post service revealed 
asymmetric increased scoliosis and irregularity of the right 
sacroiliac joint compared to the left.  As noted above, based 
upon this evidence the veteran was diagnosed with sacroiliac 
joint arthritis.  

The veteran was provided a VA examination in December 1999, 
to which he presented with continued complaints of radiating 
lower back pain.  X-rays continued to show multilevel disc 
and facet degenerative changes worse on the right than the 
left.  The veteran was diagnosed with mild degenerative disc 
disease of the lumbosacral spine with right lower extremity 
radiculopathy.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2000), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In the 
present case, the veteran's symtomatology that led to 
separate diagnoses of sacroiliac joint arthritis and 
degenerative disc disorder was the same.  Therefore, granting 
him service connection for both diagnoses would have been 
duplicative and overlapping.  

Accordingly, in a rating decision dated in April 2000, the RO 
granted the veteran service connection for degenerative disc 
disease of the lumbosacral spine with lower extremity 
radiculopathy and recurrent lumbosacral strain.  The RO 
denied the veteran's claim of entitlement to a separate 
evaluation for multiple joint arthritis.  

Furthermore, while the Board notes the veteran's claim of 
multiple joint arthritis, there is no evidence of such 
diagnosis.  More specifically, although he complained of knee 
pain while in service, the mere fact that a disease or injury 
occurred or was noted in service alone is not enough; there 
must be disability resulting from that disease or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
present case, the veteran has not been diagnosed with any 
knee disability or disease.  Therefore, service connection 
was properly denied.  


ORDER

Service connection for multiple joint arthritis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

